DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               MARK B. SACKS and BARBARA SACKS,
                          Appellants,

                                     v.

                 BANK OF NEW YORK MELLON, etc.,
                            Appellee.

                              No. 4D19-2223

                         [November 19, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2016-CA-
003944-XXXX-MB.

   Bruce K. Herman, Esq. of The Law Offices of Bruce K. Herman, P.A.,
Fort Lauderdale, for appellants.

  Brendan I. Herbert and Henry H. Bolz IV of Polsinelli PC, Miami, for
appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.